DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 20160324283 by Kane (Here forth “Kane”) in view of US Publication 2015/0041032 by Broly (Here forth “Broly”).
Regarding claim 1, Kane discloses: A minimalist wallet kit which permits a user to easily change features, the wallet comprising: 
a first body plate having a width less than 2.5 inches and length less than 3.75 inches (Each of the body plates 10 are of the size of credit cards, Para 23 lines 9-11; understood to convey a standard credit card size of 2.125 in by 3.37 in), the first body plate defining an interior side and an exterior side (Fig A), the interior side of the first body plate being sized and configured to push against a first credit card of stacked credit cards (Fig A), an exterior side of the first body plate (Fig A) [Not taught: body plate has a recess and permanent magnets], [Not taught: a plurality of permanent magnets embedded about a periphery of a bottom surface of the recess (Fig A, though Kane does not teach magnets, Kane does teach screw attachments on the periphery of the body plate and cover plate, attaching the cover plates to the body plates)]; 
a second body plate having a width less than 2.5 inches and a length less than 3.75 inches (Para 23 lines 9-11, same consideration as detailed above), the second body plate defining an interior side (Fig A) and an exterior side (Fig A), the interior side of the second body plate being sized and configured to push against a second credit card of the stacked credit cards (Fig A);
an elastic member wrapped around the first and second body plates (Fig A, member 4; Para 23 lines 1-7) to bias the first and second body plates against the stacked credit cards to hold the stacked credit cards (Fig A, member 4; Para 23 lines 7-9, the plates can be biased depending on the number of credit cards); 
a first cover plate (Fig A) [Not taught: sized and configured to fit within the recess] of the first body plate (Fig A) and removably attached to the first body plate (Fig A, Para 25 lines 5-7) [Not taught: within the recess via the magnets]; and 
a second cover plate (Fig A) [Not taught: sized and configured to fit within the recess] of the first body plate (Fig A) and removably attached to the first body plate (Para 25 lines 5-7) [Not taught: within the recess via the magnets]; 
wherein the first cover plate is removably attachable to the first body plate (Para 25 lines 5-7), and the second cover plate is removably attachable to the second body plate (Para 25 lines 5-7).

    PNG
    media_image1.png
    431
    889
    media_image1.png
    Greyscale

Fig A- Examiner Annotated Figure 1 of Kane
But Kane does not expressly disclose a recess where the body plates and cover plates meet and magnetic attachments. Broly teaches: a  cover plate (Fig 4d, cover plate 3) sized and configured to fit within the recess of a  body plate (Fig 4d, body plate 4) removably attached within the recess via the magnets (Para 99);
It would have been obvious to a person having ordinary skill in the art having the teachings of Kane and Broly before them, when the application was filed, to have modified the wallet of Kane to include recesses to each of the body plates and have the attaching portions of the corresponding cover plate and body plate, located on the periphery, be magnets instead of screws, as taught by Broly, to advantageously allow the cover plates to fit within the body plates, thereby ensuring a more secure fit of the cover plates on the body plates and use magnets instead of screws to allow the cover plate to easily be removed from the body plate.
Regarding claim 2, Kane further discloses: wherein the interior sides of the first and second body plates is flat (Fig 4, the interior sides between the first and second body plates 10 is flat)
Regarding claim 3, Kane further discloses: wherein the first and second cover plates are fabricated from aluminum (Para 28 lines 11-13, plates of wallet can be made from an aluminum material). Kane as modified by Broly already includes all limitations including  permanent magnets are embedded in the first and second cover plates (See above detailed description in the 103 rejection of the parent claim) at its periphery (See above detailed description in the 103 rejection of the parent claim); and aligned to the permanent magnets in the bottom surface of the first and second body plate (See above detailed description in the 103 rejection of the parent claim).
Regarding claim 4, Kane further discloses: wherein the first and second body plates are fabricated from aluminum (Para 28 lines 11-13, plates of wallet can be made from an aluminum material).
Regarding claim 5, Kane as modified by Broly already includes all limitations including a plurality of magnets (See above detailed discussion of the modification made in the 103 rejection of the parent claim) embedded in the recess of the first body plate defines engagement surfaces and the engagement surfaces are in the same plane as each other and a plane of the bottom surface (See above detailed description in the 103 rejection of the parent claim).

Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kane and Broly in view of International Publication WO2007108800 by Kaminski (Here forth “Kaminski”).
Regarding claim 6, Kane, as modified, does not expressly disclose: the cover plate having an indentation fitted with a biased clip. Kaminski teaches: wherein the first cover plate (Fig 8, cover plate 20) has an indentation (Fig 8, indentation 64), and the kit further comprises a clip (Fig 7), the clip having a first distal end (Fig 8, distal end 54) and a second distal end (Fig 8, distal end 50) with the clip formed into a loop (Fig 10, the clip forms a loop), the first distal end being (Fig 2, distal end 54 can be biased to add money under the clip), the second distal end having a protrusion inserted into the indentation of the first cover plate (Fig 7-8, the distal portion of clip 50 is inserted into protrusion 64) when the clip is attached to the first cover plate (Fig 2).
It would have been obvious to a person having ordinary skill in the art having the teachings of Kane, Broly, and Kaminski before them, when the application was filed, to have modified the wallet of Kane to include the cover plate having an indentation fitted with a biased clip, as taught by Kaminski, to advantageously allow the used to attach paper money to the wallet quickly and easily.

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kane and Broly in view of US Patent 6708375 issued to Johnson (Here forth “Johnson”).
Regarding claim 7, Kane discloses: A method of configuring a minimalist wallet, the method comprising the steps of: providing a minimalist wallet kit which permits a user to easily change designs, the wallet comprising: 
a first body plate having a width less than 2.5 inches and length less than 3.75 inches (Each of the body plates 10 are of the size of credit cards, Para 23 lines 9-11; understood to convey a standard credit card size of 2.125 in by 3.37 in), the first body plate defining an interior side (Fig A) and an exterior side (Fig A), the interior side (Fig A) of the first body plate being sized and configured to push against a first credit card (Fig A) of the stacked credit cards (Fig A), an exterior side of the first body plate (Fig A) having a [Not taught: recess defined by a bottom surface and a wall, a plurality of permanent magnets embedded about a periphery of a bottom surface of the recess (Fig A, though Kane does not teach magnets, Kane does teach screw attachments on the periphery of the body plate and cover plate, attaching the cover plates to the body plates)]; 
a second body plate having a width less than 2.5 inches and a length less than 3.75 inches (Each of the body plates 10 are of the size of credit cards, Para 23 lines 9-11; understood to convey a standard credit card size of 2.125 in by 3.37 in), the second body plate defining an interior side (Fig A) and an exterior side (Fig A), the interior side of the second body plate (Fig A) being sized and configured to push against a second credit card of the stacked credit cards (Fig A); 
an elastic member (Fig 2, elastic member 4) wrapped around the first and second body plates (Para 23 lines 1-5) to bias the first and second body plates against the stacked credit cards to hold the stacked credit cards (Para 23 lines 1-5); 
a first cover plate (Fig A) [Not Taught: fit within the recess] of the first body plate and removably attached to the first body plate (Fig A) [Not Taught: within the recess via the magnets]; and 
a second cover plate (Fig A) [Not Taught: fit within the recess] of the first body plate and removably attached to the first body plate (Fig A) [Not Taught: within the recess via the magnets]; 
-15-wherein the first cover plate can be removed from the first body plate and the second cover plate (Fig A, the cover plate is removable from body plate) [Not taught: inserted into the recess] and attached to the first body plate (Fig A, the cover plates are the same size and shape and can be attached to either body plate); 
removing at least one of the first and second cover plates to disassemble the minimalist wallet (Fig 2, the screws 24 can be disassembled and the cover plate can be removed from the body plate); 
(Para 27 line 19), [Not taught: keyring] and money band (Para 27, lines 10-13).
But Kane does not expressly disclose a recess on body plates when the cover plates meet the body plates and magnets. Broly teaches: an exterior side of the first body plate having a recess defined by a bottom surface and a wall (Fig 4d, body plate 4), a plurality of permanent magnets (Para 99) embedded about a periphery of a bottom surface of the recess;  a first cover plate (Fig 4d, cover plate 3) sized and configured to fit within the recess of the first body plate (Fig 2) and removably attached to the first body plate within the recess via the magnets (Para 99); wherein the first cover plate can be removed from the first body plate and the second cover plate inserted into the recess and attached to the first body plate (Fig 2, as the cover plates and body plates are the same size and therefore the cover plates can be interchangeable);
It would have been obvious to a person having ordinary skill in the art having the teachings of Kane and Broly before them, when the application was filed, to have modified the wallet of Kane to include recesses to the body plates and have the attaching portions of the cover plate to the body plate be magnets, as taught by Broly, to advantageously allow the cover plates to fit within the body plates, thereby ensuring a more secure fit of the cover plates on the body plates and replace the screws with magnets to allow the cover plate to easily be removed from the body plate.
But Kane, as modified, does not expressly disclose a key ring. Johnson teaches: keyring (Fig 1, keyring 30 is attached to a band 10, permitting attachment of keys for a user’s convenience)
It would have been obvious to a person having ordinary skill in the art having the teachings of Kane, Broly and Johnson before them, when the application was filed, to have modified the wallet of Kane to include a keyring, as taught by Johnson, to advantageously allow the user to attach keys to the wallet.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kane, Broly, and Johnson in view of Kaminski.
Regarding claim 8, wherein the reconfiguring step comprises the steps of: 
removing the first cover plate from the first body plate (Fig 2, the screws 24 can be disassembled and the cover plate can be removed from the body plate); 
[Not Taught: securing a money clip to the first cover plate]; 
attaching the removed first cover plate to the first body plate (Fig 2, the screws 24 can be assembled and the cover plate can be attached to the body plate).
But Kane, as modified, does not expressly disclose the money clip being attached to the cover plate. Kaminski teaches: securing a money clip to the first cover plate (Fig 7-8, the clip is attached into indentation of cover plate).
It would have been obvious to a person having ordinary skill in the art having the teachings of Kane, Broly, Johnson, and Kaminski before them, when the application was filed, to have modified the wallet of Kane to include the money clip being attached to the cover plate, as taught by Kaminski, to advantageously allow the user to attach money to the wallet.
Regarding claim 9, Kane discloses: wherein the reconfiguring step comprises the steps of: 
removing the first or second cover plate from the respective first or second body plate (Fig 2, the screws 24 can be disassembled and the cover plate can be removed from the body plate); 
[Not taught: securing a money band to the removed first or second cover plate]; and 
attaching the removed first or second cover plate to respective first or second body plate (Fig 2, the screws 24 can be assembled and the cover plate can be attached to the body plate).
But Kane, as modified, does not expressly disclose the money band being attached to the cover plate. Kaminski teaches: securing a money band to the removed first or second cover plate (Para 7 lines 18-20, the money band can be wrapped around either cover plates).
It would have been obvious to a person having ordinary skill in the art having the teachings of Kane, Broly, Johnson, and Kaminski before them, when the application was filed, to have modified the wallet of Kane to include the money band being attached to the cover plate, as taught by Kaminski, to advantageously allow the user to attach money to the wallet.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Publication Kane, and Broly in view of Johnson.
Regarding claim 10, Kane further discloses: wherein the reconfiguring step comprises the steps of: 
removing the first and second cover plates from the respective first and second body plates (Fig 2, the screws 24 can be assembled and the cover plate can be attached to the body plate); 
removing the elastic member from the first and second body plates, the elastic member having no keyring assembly  (Fig 2, elastic band 4 has not key ring); 
[Not Taught: securing another elastic member having a keyring assembly to the first and second body plates, the keyring assembly being disposed on a side of the first and body plates so that the keyring assembly extends to a side of the first and second body plates]; 
attached the removed first and second cover plates to the respective first and second body plates (Fig 2, the screws 24 can be assembled and the cover plate can be attached to the body plate).
But Kane, as modified, does not expressly disclose: the elastic band can be changed out for an elastic band with a key ring assembly. Johnson teaches: securing another elastic member having a keyring assembly (Fig 2, elastic 10 has a key ring attached) to the first and second body plates, the keyring assembly being disposed on a side of the first and body plates so that the keyring assembly extends to a side of the first and second body plates (the elastic can be attached and removed from a stack of cards including body plates that are credit card sized.)
It would have been obvious to a person having ordinary skill in the art having the teachings of Kane, Broly, Johnson, and Kaminski before them, when the application was filed, to have modified the wallet of Kane to include the option of the elastic to include a key ring, as taught by Kaminski, to advantageously allow the user to attach keys to the wallet.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Publication 2020/0229557 by Tran (Fig 15: Money Band);
US Publication 20190380458 by Muldowney
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Mon-Fri 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA KAVINI TAMIL/               Examiner, Art Unit 3733                                                                                                                                                                                         /VALENTIN NEACSU/Primary Examiner, Art Unit 3731